



COURT OF APPEAL FOR ONTARIO

CITATION:
Walters v. Lucas, 2012
    ONCA 369

DATE: 20120531

DOCKET: C54711

Winkler C.J.O., Armstrong and Watt JJ.A.

BETWEEN

Kevin Scott Walters

Plaintiff (Respondent)

and

Brisette Lucas aka Brisette
    Gantt

Defendant (Appellant)

Gil Zvulony, for the respondent

Brisette Gantt, acting in person

Heard:  May 24, 2012

On appeal from the judgment of Justice Paul M. Perell of
    the Superior Court of Justice, dated November 3, 2011 with reasons reported at
    2011 ONSC 6540, [2011] O.J. No. 4902, and the cost order made on December 12,
    2011 with reasons reported at 2011 ONSC 7393, [2011] O.J. No. 5837.

APPEAL BOOK ENDORSEMENT

[1]

There is no jurisdiction in this court to hear the instant appeal in
    that the amount in issue is less than $50,000.  Accordingly, we transfer this
    appeal to the Divisional Court.

[2]

In addition to the above, we were provided with a copy of an order of
    the Supreme Court of the State of New York entered on February 8, 2012, that
    the default judgment against the appellant was vacated and the complaint
    against the appellant was dismissed for lack of jurisdiction.  We were also
    advised that there are continuing proceedings in this matter.  This information
    will have to be clearly set out for the Divisional Court as the present
    materials are deficient in this respect.


